Order entered September 19, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01149-CV

                          REDBUD 115 LAND TRUST, Appellant

                                              V.

                THE BANK OF NEW YORK MELLON ET AL., Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 88084-422

                                          ORDER
       The Court has before it appellee’s September 17, 2013 motion for substitution of counsel.

The Court GRANTS the motion and DIRECTS the Clerk of the Court to substitute R. Dwayne

Danner and Lorin M. Subar of McGlinchey Stafford, PLLC in the place of Joshua A. Huber and

Lance D. Leisure of Blank Rome LLP as counsel of record for appellee.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE